Citation Nr: 1518999	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-21 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to May 1973, during which time he was posted in the Republic of Vietnam.  His military decorations include the Combat Infantryman Badge, in recognition of his participation in armed combat against enemy forces.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision rendered by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had been submitted to reopen the Veteran's previously denied and final claim for service connection for a chronic acquired psychiatric disorder (claimed as PTSD).  The claim was duly reopened for a de novo review on the merits.  Following evidentiary development of this matter, the reopened claim was denied.  Thereafter, the appeal was certified to the Board.

In a February 2015 videoconference hearing, the Veteran, accompanied by his spouse and his representative, appeared at the RO to present oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons discussed below in the REMAND portion of this decision, the reopened claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be contacted by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD, in a final December 2002 rating decision.  

2.  Evidence received since the final December 2002 rating decision that denied the Veteran's claim for service connection for a chronic acquired psychiatric disorder (claimed as PTSD) includes clinical evidence showing a diagnosis of, and treatment for PTSD that is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a chronic acquired psychiatric disorder (claimed as PTSD) have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD.

In an April 2012 rating decision, the agency of original jurisdiction determined that new and material evidence was received sufficient to reopen the Veteran's claim for VA compensation for a chronic acquired psychiatric disorder, to include PTSD.  Nevertheless, to properly assert appellate jurisdiction over the present appeal, the Board is procedurally obligated to review the RO's favorable determination regarding the question of whether there was new and material evidence.  Barnett v. Brown, 83 F.3d 1380 (1996).   

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran's original claim for VA compensation for a chronic psychiatric disability was denied in a December 2002 rating decision.  Evidence considered at the time of that claim included his service treatment records, which showed normal psychiatric findings on induction examination in January 1971, no treatment for any psychiatric complaints during service, and a normal psychiatric system on separation examination in March 1973.  The Veteran was discharged from active duty in May 1973.  A private medical report dated almost three decades later, in August 2002, shows that he was admitted to the emergency room with complaints of shortness of breath and a notation that he was having memory flashbacks of his combat experiences in Vietnam.  He was diagnosed with an acute psychotic reaction that was resolved.  A subsequent VA psychiatric assessment conducted later in August 2002 shows a diagnosis of possible acute anxiety attack versus heat exhaustion in reference to his earlier emergency room admission.  

In September 2002, the Veteran filed his original claim for service connection for a chronic psychiatric disability, claiming that he had PTSD.  Pursuant to his claim, he was provided with a VA psychiatric examination in December 2002, in which the examiner acknowledged the Veteran's exposure to combat stressors in service but ultimately determined after interviewing him that he did not meet the criteria for a PTSD diagnosis or any Axis I psychiatric diagnosis.  The RO reviewed the aforementioned evidence and accordingly denied the Veteran's claim on the merits in a December 2002 rating decision.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in January 2003.  The Veteran did not file a timely substantive appeal of this adverse determination, and the December 2002 rating decision became final.

Over eight years thereafter, the Veteran submitted an application to reopen his claim for VA compensation for a chronic psychiatric disability (to include PTSD) in November 2011.  Evidence submitted in support of his application include private and VA medical notes dated 2009 - 2012 showing treatment for Axis I diagnoses of PTSD, recurrent major depressive disorder, depression, and anxiety disorder not otherwise specified (NOS), and a November 2011 VA medical report showing a diagnosis of chronic PTSD.  This evidence is both new and material to the claim for service connection for a chronic psychiatric disability, including PTSD; and, thus, the matter was properly reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).


ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD; the claim is reopened for de novo adjudication on the merits.


REMAND

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD.

The Board has reviewed the Veteran's claims file and finds that there is additional evidentiary development that must be undertaken by VA before the Veteran's reopened claim for VA compensation for a chronic acquired psychiatric disorder may be adjudicated.  Specifically, in written correspondence dated in February 2015, the Veteran reported that he received psychiatric treatment at the Michael E. DeBakey VA Medical Center (VAMC) in Houston, Texas, and the VA Outpatient Clinic in Richmond, Texas.  The Veteran requested that VA obtain these identified records for inclusion in his claims file as supporting evidence.  Additionally, at his February 2015 hearing before the Board, the Veteran testified that he was admitted for psychiatric hospitalization at a VA facility approximately one year earlier, in or around late February 2014.  A review of the Veteran's claims file on the Virtual VA and VBMS electronic databases shows that these aforementioned records have not as of yet been associated with the evidence.  The United States Court of Appeals for Veterans' Claims (Court) has held that VA's statutory duty to assist in the development of a veteran's claim includes the duty to search for and obtain VA records sought by the claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Accordingly, the case must be remanded to the AOJ for appropriate development to obtain the aforementioned VA medical records, which have been identified by the Veteran as being relevant to his claim.

The Board notes that the psychiatric treatment reports associated with the record dated in 2012, which reflect Axis I diagnoses that include PTSD, appear to conflict with the findings of a January 2012 VA psychiatric examination, which determined that the Veteran's psychiatric symptoms did not meet the criteria for a PTSD diagnosis.  Although the January 2012 examination report shows that the examiner had reviewed the Veteran's claims file in conjunction with the examination, the Board finds that another VA examination should be provided to that claimant after the additional outstanding psychiatric treatment records discussed in the prior paragraph are obtained and associated with the evidence.  This examination should provide a current Axis I diagnosis and a nexus opinion rendered in contemplation of the newly added records.  The diagnosis (or diagnoses) and nexus opinion obtained should include a detailed discussion of the Veteran's pertinent psychiatric history.  The opining clinician should state why he/she accepts or rejects each of the previous Axis I diagnoses of record and state whether it is as likely as not that the current Axis I diagnosis/diagnoses obtained in this examination is/are related to the Veteran's military service.  All opinions provided must include a supportive rationale predicated on the facts of the case.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate examination and nexus opinion based on consideration of a claimant's prior medical history.  The disability should be described in sufficient detail so that VA may make a fully informed adjudication of the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his psychiatric counseling and treatment and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of updated VA and private medical records pertinent to his psychiatric counseling and treatment, which have not yet been associated with the evidence.  

The records obtained should include, but are not limited to, those which are pertinent to his reported psychiatric treatment at the Michael E. DeBakey VAMC in Houston, Texas, and the VA Outpatient Clinic in Richmond, Texas, as well his reported VA psychiatric hospitalization that occurred in approximately February 2014. 

All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA psychiatric examination in connection with his claim for service connection for a chronic acquired psychiatric disorder, to include PTSD.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal. 

With regard the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  All tests and studies deemed appropriate by the examiner should be conducted.  Afterwards, the examiner should provide opinions answering the following questions:

(a.)  What is/are the Veteran's current Axis I diagnosis or diagnoses?  

(b.)  To the extent that the Veteran's current Axis I diagnosis or diagnoses obtained in this examination differ from his prior diagnoses presented in the record, the examining clinician should state why he/she disagrees with these prior diagnoses and discuss his/her reasons for doing so.  To the extent that they are the same, the examiner should state why he/she concurs with these prior diagnoses and discuss his/her reasons for doing so.

(c.)  With respect to each current Axis I diagnosis obtained in this examination, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the diagnosis is etiologically related to the Veteran's military service?

With regard to any opinion provided, the opining clinician should provide a detailed discussion and rationale to support his/her opinion, predicated on the pertinent facts of the case.

3.  Afterwards, the RO/AOJ should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Thereafter, the RO/AOJ should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD).  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


